This Court having on January 13, 1938, rendered its opinion and entered its judgment, reversing the decree of the Circuit Court for Lee County in this cause with directions to the Circuit Court to enter a decree herein to conform to the views expressed in the Court's said opinion; and Counsel for Appellee, Alice Tonnelier, having filed a petition for rehearing addressed to the aforesaid opinion and judgment of January 13, 1938, and the Court having granted such petition for rehearing and having pursuant thereto heard additional arguments by counsel for the respective parties and having further considered the cause and being now fully advised in the premises, it is thereupon considered, ordered and adjudged by the Court that the Court does now, following the said rehearing, recede from its holding in its original opinion to the effect that the evidence was not sufficient to justify the chancellor's finding that Peter Tonnelier possessed testamentary capacity when *Page 200 
the codicil of December 8, 1924, was added to the will, the result being that the finding of the chancellor on that issue is sustained; but the Court adheres to and reaffirms its former opinion and holding to the effect that, on the evidence in this case, the said testator, Peter Tonnelier, did not possess testamentary capacity at the time of the alleged revocation of the will in 1932.
The result is that the decree appealed from must be and is hereby reversed with directions to enter a decree in conformity with the views expressed in our original opinion as modified, as above set forth, on this rehearing.
Reversed and remanded with directions.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and CHAPMAN, J.J., concur.